Case: 21-40893     Document: 00516504425         Page: 1     Date Filed: 10/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     October 11, 2022
                                  No. 21-40893                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Donald Tarnawa,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 4:03-CR-144-1


   Before Southwick, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Donald J. Tarnawa, federal prisoner #32152-013, appeals the denial of
   his 18 U.S.C. § 3582(c)(1)(A) motion for compassionate release. The district
   court denied the motion based upon Tarnawa’s failure to show that
   extraordinary and compelling reasons warranted relief. We review that


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40893      Document: 00516504425          Page: 2    Date Filed: 10/11/2022




                                    No. 21-40893


   denial for an abuse of discretion. See United States v. Chambliss, 948 F.3d 691,
   693 (5th Cir. 2020).
          The district court permissibly denied relief based on the conclusion
   that Tarnawa’s medical conditions, which included hypertension, high
   cholesterol, and obesity, were not severe but commonplace and thus did not
   constitute extraordinary and compelling reasons warranting release,
   particularly as he was vaccinated against COVID-19 and there was only one
   active case of COVID-19 among inmates where he was housed. See United
   States v. Rodriguez, 27 F.4th 1097, 1100-01 (5th Cir. 2022); United States
   v. Thompson, 984 F.3d 431, 433-35 (5th Cir.), cert. denied, 141 S. Ct. 2688
   (2021). Tarnawa points to no authority in support of his argument that the
   district court’s decision was error, and he likewise points to nothing in his
   medical records indicating that his medical conditions are not well controlled
   or subject him to any heightened risk from COVID-19. His complaints
   about possible infection from COVID-19 variants amount to a generalized
   fear of contracting COVID-19, which “doesn’t automatically entitle a
   prisoner to release.” Thompson, 984 F.3d at 435.
          To the extent that Tarnawa asserts that the district court failed to
   consider his post-sentencing rehabilitation or the severity of his sentence, the
   record belies the argument. To the extent that he attempts to challenge the
   correctness of the original sentence imposed, the argument is not properly
   raised on appeal from the denial of his § 3582(c)(1)(A) motion. See United
   States v. Hernandez, 645 F.3d 709, 712 (5th Cir. 2011); see also United States
   v. Shaw, 30 F.3d 26, 29 (5th Cir. 1994).
          Tarnawa has failed to demonstrate an abuse of discretion on the
   district court’s part. See Chambliss, 948 F.3d at 693. Accordingly, the district
   court’s denial of his motion for compassionate release is AFFIRMED.
   Tarnawa’s motion to remand is DENIED.




                                          2